DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 17-20, 31 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Senzaki (U.S. Publication No. 2006/0110930) in view of Chandrasekharan et al. (U.S. Publication No. 2015/0007770)
Regarding claim 15, Senzaki teaches a substrate processing system comprising:
a chamber for processing a semiconductor substrate (paragraph [0035]);
a substrate support arranged in the chamber to support the semiconductor substrate during processing (paragraph [0035]); and
a gas distribution device (see paragraph [0030]) arranged in the chamber (paragraph [0030]), the gas distribution device comprising a plurality of plenums (see paragraph [0030], plurality of injectors), the plenums being disjoint from each other (see paragraph [0029], mixing does not occur until inside chamber in some embodiments; in order for mixing to not occur until chamber for a plurality of separate injectors, paragraph [0030], it is inherent that they are disjoint from each other) and configured to respectively supply into the chamber a first metal precursor qas, a second metal precursor gas, and a reactant via through holes in the respective plenums (see paragraph [0030]) without intermixing the first metal precursor gas, the second metal precursor gas, and the reactant in the plenums (see paragraphs [0030] and [0052] “incorporate a showerhead that utilizes a plurality of injectors adjustable in the process chamber” and paragraph [0029], “mixing of the precursors may take place in the process chamber.”)
a controller (see, for example, paragraph [0027]) coupled to the chamber to:
expose the substrate to a gas mixture (paragraph [0023]) including a first metal precursor gas (paragraph [0038]) and a second metal precursor gas (paragraph [0038]) to deposit a first metal precursor and a second metal precursor onto the substrate at the same time (paragraph [0023]);
purge the processing chamber [paragraph [0055]);
supply a reactant (paragraphs  [0055]) to form a layer of an alloy on the substrate (paragraph [0023]); and
purge the processing chamber (paragraph [0060]).
Although Senzaki teaches that the gases can be individually delivered to the chamber and mixed in the chamber (paragraphs [0029] and [0052]), it does not specifically teach the plurality of plenums are disjointed.  However, Chandrasekharan teaches another deposition chamber in which the showerhead injector has separate, disjoint plenums (paragraph [0026] & [0071]) for injection of gases to mix in the chamber.  In would have been obvious to a person of skill in the art at the time of the effective filing date that a multi-plenum showerhead could have been used by Senzaki because this would allow for injection of separate gases and in-chamber mixing, as taught by Senzaki, would have simple substitution of the multi-injector showerhead of Senzaki for another multi- injector showerhead with predictable results.

Regarding claim 17, Senzaki in view of Chandrasekharan teaches the substrate processing system of claim 16 wherein the controller is configured to control the supply of the first metal precursor gas and the second metal precursor gas from the plurality of plenums to provide a uniform distribution of the first metal precursor and the second metal precursor on the semiconductor substrate (paragraph [0024] and [0057]).

Regarding claim 18, Senzaki in view of Chandrasekharan teaches the substrate processing system of claim 15 wherein the controller is configured to at least one of:
supply the first metal precursor gas and the second metal precursor gas at a predetermined ratio (it is inherent that the ratio would be predetermined due to the precision required in semiconductor manufacturing); and
vary flow rates of the first metal precursor gas and the second metal precursor gas to vary a metal composition of the alloy (paragraphs [0034] and [0042], composition gradient can be changed by altering amount of each precursor supplied from layer to layer).

Regarding claim 19, Senzaki in view of Chandrasekharan teaches the substrate processing system of claim 15 wherein the controller is configured to repeat the sequence of supplying the first metal precursor gas and the second metal precursor gas, purging the chamber, supplying the reactant, and purging the chamber until a predetermined thickness of the alloy is deposited on the semiconductor substrate (paragraphs [0033] and [0060]).

Regarding claim 20, Senzaki in view of Chandrasekharan teaches the substrate processing system of claim 15 wherein the controller is configured to:
supply the first metal precursor gas and the second metal precursor gas at a predetermined ratio (it is inherent that the ratio would be predetermined due to the precision required in semiconductor manufacturing); and
repeat the sequence of supplying the first metal precursor gas and the second metal precursor gas, purging the chamber, supplying the reactant, and purging the chamber (paragraphs [0033] and [0060]); and
vary the predetermined ratio when repeating the sequence (paragraphs [0034] and [0042], composition gradient can be changed by altering amount of each precursor supplied from layer to layer).

Regarding claim 31, Senzaki in view of Chandrasekharan teaches the substrate processing system of claim 15 wherein the reactant is common to both the first metal precursor and the second metal precursor (Senzaki paragraph [0033]).

Regarding claim 37, Senzaki in view of Chandrasekharan teaches the substrate processing system of claim 15 wherein the plenums are arranged in a radial direction relative to the semiconductor substrate (see Chandrasekharan Fig. 3A).

Regarding claim 38, Senzaki in view of Chandrasekharan teaches the substrate processing system of claim 15 wherein the through holes of the plenums are uniformly arranged in a radial and/or azimuthal direction (see Chandrasekharan Fig. 3A).

Regarding claim 39, Senzaki in view of Chandrasekharan teaches the substrate processing system of claim 15 wherein the controller is configured to:
select a parameter for operating the chamber prior to supplying the first metal precursor gas and the second metal precursor gas (inherent that parameters are selected for operating the chamber prior to supplying due to the complex nature of deposition); and
alter the parameter to vary a metal composition of the alloy (see Senzaki paragraph [[0034] and [0042]).


Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Senzaki in view of Chandrasekharan, further in view of Kawahara et al. (U.S. Publication No. 2017/0029947).
Regarding claim 32, Senzaki in view of Chandrasekharan teaches the substrate processing system of claim 15 wherein the reactant is for the first metal precursor (Senzaki paragraph [0060] and [0067], first reactant such as nitriding agent), and wherein the controller is configured to supply a second reactant for the second metal precursor (Senzaki paragraph [0060] and [0067], second reactant such as oxidant).
Senzaki does not specifically teach whether or not the second reactant is through the plenum used to supply the reactant.  However, Kawahara teaches that different reactants only need to be isolated if they react with one another (see Kawahara paragraph [0069]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the first reactant (nitrogen) and second reactant (oxygen) of Senzaki could have used the same plenum because they do not react with one another and reusing the same plenum for both significantly reduces the complexity of the gas supply system and injector required.

Regarding claim 33, Senzaki in view of Chandrasekharan and Kawahara teaches the substrate processing system of claim 32 wherein the controller is configured to:
supplying the second reactant after performing the purging following the supply of the reactant (Senzaki paragraph [0060], purged of first reactant); and
purging the chamber (Senzaki paragraph [0060]).

Regarding claim 34, Senzaki in view of Chandrasekharan and Kawahara teaches the substrate processing system of claim 33 wherein the controller is configured to repeat the sequence of supplying the gas mixture, purging the chamber, supplying the reactant, purging the chamber, supplying the second reactant, and purging the chamber until a predetermined thickness of the alloy is deposited on the semiconductor substrate (see paragraph [0033]).

Regarding claim 35, Senzaki in view of Chandrasekharan and Kawahara teaches the substrate processing system of claim 33 wherein the controller is configured to:
supply the first metal precursor gas and the second metal precursor gas at a predetermined ratio (it is inherent that the gases are supplied at a predetermined ratio due to the complex nature of deposition and need for strict control over parameters);
repeat the sequence of supplying the first metal precursor gas and the second metal precursor gas, purging the chamber, supplying the reactant, purging the chamber, supplying the second reactant, and purging the chamber (Senzaki paragraph [0033]); and
varying the predetermined ratio when repeating the sequence (see Senzaki paragraph [0034] and [0042]-[0043]).


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Senzaki in view of Chandrasekharan, further in view of Won et al. (U.S. Publication No. 2015/0221507)
Regarding claim 36, Senzaki in view of Chandrasekharan teaches the substrate processing system of claim 15 wherein the plenums are stacked in an axial direction relative to the semiconductor substrate.
However, Won teaches that a multi-plenum showerhead injector can have stacked plenums (see Won Fig. 3, plenum 319A and 319B are stacked). It would have been obvious to a person of skill in the art at the time of the effective filing date that the plenums could have been stacked in the showerhead of Senzaki in view of Chandrasekharan because it would have been simple substitution of one known multi-plenum showerhead for another with predictable results.


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Senzaki in view of Chandrasekharan, further in view of Kwong et al. (CN 105026614)
Regarding claim 40, Senzaki in view of Chandrasekharan teaches the substrate processing system of claim 15 wherein the reactant is for the first metal precursor (Senzaki paragraph [0060] and [0067], first reactant such as nitriding agent), and wherein the controller is configured to supply a second reactant for the second metal precursor (Senzaki paragraph [0060] and [0067], second reactant such as oxidant).
Senzaki does not specifically teach the second reactant is through a different plenum than the plenum used to supply the reactant.  However, Kwong teaches another deposition method in which 2 precursors and 2 reactants are used, wherein the second reactant uses a different injector than the first reactant (Fig. 5, first reactant injector A, second reactant injector B).  It would have been obvious to a person of skill in the art at the time of the effective filing date that separate plenums could have been used for the reactants in order to avoid any reaction between or contamination by the different reactants.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816 

/SELIM U AHMED/               Primary Examiner, Art Unit 2896